Title: John Quincy Adams to Charles Adams, 29 December 1796
From: Adams, John Quincy
To: Adams, Charles


          
            My dear Brother
            The Hague December 29. 1796
          
          It is a long time since I have had the pleasure to receive any letter from you. I suppose you spend so much time in dandling your offspring that you have none left to think of Collaterals. But what makes me most impatient is that you do not send us even the Newspapers until they are six months old. Here have arrived since the beginning of the Summer twenty or thirty vessels from New York direct & I have two or three lines from you just to tell me that you will soon write me more fully. Here are other people have New York papers to the last of October, and I have them to some time in August. So much for Scolding.
          At present I enclose you a couple of letters, which I recommend to your particular care. I know not whether there is a regular Post from New York to Quebec, but if not I dare say you will easily find an opportunity to forward the letter destined there by a private and safe opportunity.
          As to business I hope to hear from you soon.— If you should meet with a good opportunity to employ advantageously a couple of thousand dollars more for me, draw upon me for that sum. But remember I say advantageously. That is at something considerably beyond mere legal interest, without however any thing illegal, which I always understand to be expressly forbidden in the use of my money. Take an advantageous time for the course of exchange, but in this particular you may accommodate more or less according to the benefit with which you place the proceeds. Do not be in a hurry to draw, but do not let slip any good chance. The terms as between you and me are understood to be as heretofore. As it is possible that before you find occasion to draw, I may be removed from this place, you will direct the payee of your bills to apply to Messrs: W & J Willink at Amsterdam, in case of my absence, and they will take care to discharge your draft.
          You will write me however without waiting to hear of my departure from hence, and do not forget a statement of accounts between you and me at the close of every year. If I were not afraid you would think me Mentorial, I should recommend to you to keep the accounts regular and in a mercantile manner, because between order

and confusion, caeteris paribus, the former is upon the whole preferable.
          I could write you a letter a week long, upon the politics of America and Europe; but I believe it would not do much good; I remember you wrote me some time ago, that the People (or as the Boston Honestus always prints it, THE PEOPLE) of America scorned to be Governed by french art or british insolence, but as this is a time of Revolutions & variations, I am curious to see how they will conduct themselves between french insolence and british art. The experiment is making, and I hope our countrymen will prove under it that they are not to be frightened, any more than they are to be intrigued into political dependence upon any European power.
          France and Britain will not make peace yet. France and Austria may, but it is not very probable they will. Another year of war threatens the world. Another year of wisdom, caution, perseverance and firmness, is necessary to keep our Country out of it. Heaven grant that they may be successfully exerted. For if we are once entangled in this war, we are irretrievably tacked to the destinies of Europe, and must be made the perpetual tools and victims of every struggle that avarice or ambition may stir up in this hemisphere. We must fight to give the Netherlands to France, or Gibraltar to Spain, to change a Popedom into a Republic or a federalism into an indivisibility. If we escape this time, we shall have an example and a precedent for futurity and the blessings of peace will be secured to us by the benefits of experience. There will probably never arise a quarrel in Europe upon a question calculated so strongly to interest our feelings as that with which the present war began, but there never can be one with which we have less concern, than that upon which it is now continued. It is no longer a contest between despotism and liberty, since France is in alliance offensive and defensive with Spain, and upon terms of close intimacy with Prussia. It is no longer a contest for the Conquest of France since a general peace is offered them for a mutual restoration of Conquests, and they continue the war for the sake of retaining them.
          You will get the news from the papers. Remember me with affection to my Sisters and be assured of the invariable tenderness of / your Brother
        